Hines, J.,
dissenting. But one ship per month sailed from the port of New Orleans to the port in Japan to which the buyer intended to ship this rosin. This ship was not owned or controlled by the buyer, and this was known to the seller. Fairly construed, the contracts of purchase contemplated that the buyer would notify the seller of the booking made by it with this ship for the transportation of this merchandise from New Orleans to Japan, _ and ordinarily this was a condition precedent with which the buyer had to comply before the seller would be required to deliver the goods. Ordinarily, failure to comply with this condition precedent on the part of the buyer wopld excuse the seller from delivering these goods. But it became known to both parties that this ship would not dock at the port of' New Orleans during the month of June, and that for this reason compliance with this condition became impossible. In these circumstances the seller was not relieved from its obligation to deliver the rosin when', without fault of the purchaser, no vessel was at New Orleans to receive it, where no additional burden was imposed upon the seller. Douglas Fir &c. Co. v. Comyn, 279 Fed. 203; Meyer v. Sullivan, 40 Cal. App. 723 (181 Pae. 847). Where *804a contract for the delivery of goods at a stated time and place becomes impossible of performance according to its terms, the seller is not entirely relieved from any obligation, but is bound to make tender of the best delivery possible. Labaree Co. v. Crossman, 100 App. Div. 499 (92 N Y. S. 565), s. c. 184 N. Y. 586 (77 N. E. 1189). This is especially so when payment for this rosin is not made dependent upon delivery at the side of the ship. By the first contract payment was to be made upon production of the bill of lading. This could have been obtained by delivery of the rosin to the ship’s dock, although the ship was not at dock. By three of the contracts, payment was to be made upon dock receipts and invoices. These could have been furnished without the ship being at dock, when the goods were placed there.
Furthermore, on June'6 Iwai notified Yaryan that “all this rosin had been booked for SS. ‘Sumatra-Maru of O.S.K. Line.’ ” So there could not have been any breach of this contract for failure of the buyer to notify the seller of the booking of the rosin. Failure of the ship to arrive or depart during June would not, as stated above, relieve the seller from making delivery. Furthermore, under the correspondence in this ease, I am of the opinion that the seller was estopped from setting up the defense which it presented.